Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 10/8/2021 has been entered
Claims 1-3, 6-8, 11-13, 16-18, and 21-28 are rejected.
Claims 4-5, 9-10, 14-15, and 19-20 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-3, 6-8, 11-13, 16-18, and 21-28 are rejected under 35 U.S.C 103 as being unpatentable over Shi (WO 2020/034568) in view of “Vivo, Corrections on the IDLE State Measurement, R2-1817016, 3GPP TSG RAN WG2 Meeting #104, Spokane, USA, 02 November 2018” (hereinafter as “R2-1817016”).

Regarding Claim 1, Shi teaches a method performed by a terminal in a wireless communication system, the method comprising (Shi, Fig 1A, page 7 lines 21-24, the wireless communication network 100 includes base stations 102 and UE 104): 
Receiving a radio resource control (RRC) release message including information on a measurement to be performed while the terminal is in an RRC inactive state (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a RRC release message, page 15, lines 10-12, the first message may further comprises a duration for performing early measurement in one of RRC idle or RRC inactive states); 
performing, while the terminal is in the RRC inactive state, a measurement for a first list of carriers corresponding to an Evolved Universal mobile telecommunications system Terrestrial Radio Access (FUTRA) and a second list of carriers corresponding to a New Radio (NR), in case that the information includes first information on the first list of carriers to be measured during the RRC inactive state and second information on the second list of carriers to be measured during the RRC inactive state (Shi, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states); 
receiving, from a base station, a first a system information block (SIB) associated with an inactive measurement, the first SIB including the first information on the first list of carriers and the second information on the second list of carriers (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure); and
performing, while the terminal is in the RRC inactive state, a measurement for the first list of carriers and the second list of carriers based on the first information and the second information included in the first SIB (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states, Fig 2, page 17, lines 7-12, in operation 210 the BS receives a message from the UE which may comprise a report with the early measurement results determined by the UE and requested by the base station, the report may contain a list of carrier frequencies, corresponding cell IDS and corresponding early measurement results).
Shi does not explicitly teach the below limitation:
(receiving, from a base station, a first a system information block (SIB) associated with an inactive measurement, the first SIB including the first information on the first list of carriers and the second information on the second list of carriers), in case that the information does not include the first information and the second information;
However “R2-1817016” teaches the below limitation:
(receiving, from a base station, a first a system information block (SIB) associated with an inactive measurement, the first SIB including the first information on the first list of carriers and the second information on the second list of carriers), in case that the information does not include the first information and the second information (“R2-1817016”, Section 5.3.8.3, page 6, lines 30-34, if the measIdleConfig from RRCConnectionRelease message does not contain measIdleCarrierListEUTRA, then store measIdleCarrierListEUTRA received in SIB5 in VarMeasIdleConfig);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi by adding receiving a carrier list for early measurement as specified in SIB if the RRC release message does not contain the carrier list for early measurement as taught by “R2-1817016”.  Because Shi and “R2-1817016”teach early measurement, and specifically “R2-1817016” teaches receiving a carrier list for early measurement as specified in SIB if the RRC release message does not contain the carrier list for early measurement for the benefit of the analogous art of utilizing an early carrier measurement list from SIB (“R2-1817016”, page 6 line 34).

Regarding Claim 2, Shi and “R2-1817016” further teach further comprising: 
transmitting, to the base station, a first message including information indicating that the terminal has available measurement information (Shi, Fig 2, page 16, lines 19-24, in operation 206 the UE sends a message to the base station which may indicate that early measurement results are available); 
receiving, from the base station, a second message requesting the available measurement information (Shi, Fig 2, page 17, lines 3-6, in operation 208 the base station sends a message to the UE which may request the early measurement results from the UE); and 
transmitting, to the base station, a third message including a result of the measurement performed while the terminal is in the RRC inactive state, wherein the result of the measurement includes a first result for the first list of carriers and a second result for the second list of carriers (Shi, Fig 2, page 17, lines 7-12, in operation 210 the BS receives a message from the UE which may comprise a report with the early measurement results determined by the UE and requested by the base station, the report may contain a list of carrier frequencies, corresponding cell IDS and corresponding early measurement results).

Regarding Claim 3, Shi and “R2-1817016” further teach wherein the RRC release message further includes measurement duration information, validity area information, and threshold information (Shi, page 15 lines 10-12, the first message may further comprise a duration for performing an early measurement, page 14 lines 17-24, parameters corresponding to the at least one carrier frequency include a validity area and a quality threshold value),
Wherein the method further comprises starting a T331 timer based on a value of the measurement duration information, and wherein the measurement is performed during the T331 timer is running (“R2-1817016”, section 5.3.8.3, page 6, lines 29-30, in case that measIdleConfig contains measIdleDuration, then measIdleDuration is stored in VarMeasIdleConfig and T331 is started with the value of measIdleDuration, page 8, measIdleDuration indicates the duration for performing measurements during idle mode).

Regarding Claim 6, Shi teaches a method performed by a base station in a wireless communication system, the method comprising (Shi, Fig 1A, page 7 lines 21-24, the wireless communication network 100 includes base stations 102 and UE 104): 
transmitting, to a terminal, a radio resource control (RRC) release message including first information on a measurement to be performed while the terminal is in an RRC inactive state (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a RRC release message, page 15, lines 10-12, the first message may further comprises a duration for performing early measurement in one of RRC idle or RRC inactive states); and
transmitting, to the terminal, a first system information block (SIB) associated with an inactive measurement, wherein, while the terminal is in the RRC inactive state, a measurement is performed for a first list of carriers corresponding to an Evolved Universal mobile telecommunications system Terrestrial Radio Access (FUTRA) and a second list of carriers corresponding to a New Radio (NR) (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states),
wherein the measurement is performed based on the RRC release message, in case that the information includes first information on the first list of carriers and second information on the second list of carriers (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a RRC release message, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states), and 
wherein the measurement is performed based on the first SIB, and the first SIB includes the first information and the second information (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states);
Shi does not explicitly teach the below limitation:
(wherein the measurement is performed based on the first SIB), in case that the information does not include the first information and the second information, (and the first SIB includes the first information and the second information);
However “R2-1817016” teaches the below limitation:
(wherein the measurement is performed based on the first SIB), in case that the information does not include the first information and the second information, (and the first SIB includes the first information and the second information) (“R2-1817016”, Section 5.3.8.3, page 6, lines 30-34, if the measIdleConfig from RRCConnectionRelease message does not contain measIdleCarrierListEUTRA, then store measIdleCarrierListEUTRA received in SIB5 in VarMeasIdleConfig);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi by adding receiving a carrier list for early measurement as specified in SIB if the RRC release message does not contain the carrier list for early measurement as taught by “R2-1817016”.  Because Shi and “R2-1817016”teach early measurement, and specifically “R2-1817016” teaches receiving a carrier list for early measurement as specified in SIB if the RRC release message does not contain the carrier list for early measurement for the benefit of the analogous art of utilizing an early carrier measurement list from SIB (“R2-1817016”, page 6 line 34).

Regarding Claim 7, Shi and “R2-1817016” further teach further comprising:
receiving, from the terminal, a first message including information indicating that the terminal has available measurement information (Shi, Fig 2, page 16, lines 19-24, in operation 206 the UE sends a message to the base station which may indicate that early measurement results are available); 
transmitting, to the terminal, a second message requesting the available measurement information (Shi, Fig 2, page 17, lines 3-6, in operation 208 the base station sends a message to the UE which may request the early measurement results from the UE); and 
receiving, from the terminal, a third message including a result of the measurement performed while the terminal is in the RRC inactive state,  wherein the result of the measurement includes a first result for the first list of carriers and a second result for the second list of carriers (Shi, Fig 2, page 17, lines 7-12, in operation 210 the BS receives a message from the UE which may comprise a report with the early measurement results determined by the UE and requested by the base station, the report may contain a list of carrier frequencies, corresponding cell IDS and corresponding early measurement results).

Regarding Claim 8, Shi and “R2-1817016” further teach wherein the RRC release message further includes measurement duration information, validity area information, and threshold information (Shi, page 15 lines 10-12, the first message may further comprise a duration for performing an early measurement, page 14 lines 17-24, parameters corresponding to the at least one carrier frequency include a validity area and a quality threshold value),
Wherein a T331 timer is started based on a value of the measurement duration information, and wherein the measurement is performed during the T331 timer is running (“R2-1817016”, section 5.3.8.3, page 6, lines 29-30, in case that measIdleConfig contains measIdleDuration, then measIdleDuration is stored in VarMeasIdleConfig and T331 is started with the value of measIdleDuration, page 8, measIdleDuration indicates the duration for performing measurements during idle mode).

Regarding Claim 11, Shi teaches a terminal in a wireless communication system, the terminal comprising (Shi, Fig 1A, page 7 lines 21-24, the wireless communication network 100 includes base stations 102 and UE 104): 
a transceiver configured to (Shi, Fig 1B, UE transceiver 162):
 transmit or receive a signal (Shi, Fig 1B, UE transceiver 162); and 
a controller configured to (Shi, Fig 1B, UE processor 168): 
Receive a radio resource control (RRC) release message including first information on a measurement to be performed while the terminal is in an RRC inactive state (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a RRC release message, page 15, lines 10-12, the first message may further comprises a duration for performing early measurement in one of RRC idle or RRC inactive states), 
perform, while the terminal is in the RRC inactive state, a measurement for a first list of carriers corresponding to an Evolved Universal mobile telecommunications system Terrestrial Radio Access (FUTRA) and a second list of carriers corresponding to a New Radio (NR), in case that the information includes first information on the first list of carriers to be measured during the RRC inactive state and second information on the second list of carriers to be measured during the RRC inactive state (Shi, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states), 
receive, from a base station, a first system information block (SIB) associated with an inactive measurement, the first SIB including the first information on the first list of carriers and the second information on the second list of carriers (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure), and 
perform, while the terminal is the RRC inactive state, a measurement for the first list of carriers and second list of carriers based on the first information and the second information included in the first SIB (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states, Fig 2, page 17, lines 7-12, in operation 210 the BS receives a message from the UE which may comprise a report with the early measurement results determined by the UE and requested by the base station, the report may contain a list of carrier frequencies, corresponding cell IDS and corresponding early measurement results).
Shi does not explicitly teach the below limitation:
(receive, from a base station, a first system information block (SIB) associated with an inactive measurement, the first SIB including the first information on the first list of carriers and the second information on the second list of carriers), in case that the information does not include the first information and the second information;
However “R2-1817016” teaches the below limitation:
(receive, from a base station, a first system information block (SIB) associated with an inactive measurement, the first SIB including the first information on the first list of carriers and the second information on the second list of carriers), in case that the information does not include the first information and the second information (“R2-1817016”, Section 5.3.8.3, page 6, lines 30-34, if the measIdleConfig from RRCConnectionRelease message does not contain measIdleCarrierListEUTRA, then store measIdleCarrierListEUTRA received in SIB5 in VarMeasIdleConfig);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi by adding receiving a carrier list for early measurement as specified in SIB if the RRC release message does not contain the carrier list for early measurement as taught by “R2-1817016”.  Because Shi and “R2-1817016”teach early measurement, and specifically “R2-1817016” teaches receiving a carrier list for early measurement as specified in SIB if the RRC release message does not contain the carrier list for early measurement for the benefit of the analogous art of utilizing an early carrier measurement list from SIB (“R2-1817016”, page 6 line 34).

Regarding Claim 12, Shi and “R2-1817016” further teach wherein the controller is further configured to: 
transmit, to the base station, a first message including information indicating that the terminal has available measurement information (Shi, Fig 2, page 16, lines 19-24, in operation 206 the UE sends a message to the base station which may indicate that early measurement results are available),
receive, from the base station, a second message requesting the available measurement information (Shi, Fig 2, page 17, lines 3-6, in operation 208 the base station sends a message to the UE which may request the early measurement results from the UE), and 
transmitting, to the base station, a third message including a result of the measurement performed while the terminal is in the RRC inactive state, and wherein the result of the measurement includes a first result for the first list of carriers and a second result for the second list of carriers (Shi, Fig 2, page 17, lines 7-12, in operation 210 the BS receives a message from the UE which may comprise a report with the early measurement results determined by the UE and requested by the base station, the report may contain a list of carrier frequencies, corresponding cell IDS and corresponding early measurement results).

Regarding Claim 13, “Shi and “R2-1817016” further teach wherein the RRC release message further includes measurement duration information, validity area information, and threshold information (Shi, page 15 lines 10-12, the first message may further comprise a duration for performing an early measurement, page 14 lines 17-24, parameters corresponding to the at least one carrier frequency include a validity area and a quality threshold value),
Wherein the controller is further configured to start a T331 timer based on a value of the measurement duration information, and wherein the measurement is performed during the T331 timer is running (“R2-1817016”, section 5.3.8.3, page 6, lines 29-30, in case that measIdleConfig contains measIdleDuration, then measIdleDuration is stored in VarMeasIdleConfig and T331 is started with the value of measIdleDuration, page 8, measIdleDuration indicates the duration for performing measurements during idle mode). 

Regarding Claim 16, “R2-1817016” teaches a base station in a wireless communication system, the base station comprising (Shi, Fig 1A, page 7 lines 21-24, the wireless communication network 100 includes base stations 102 and UE 104): 
a transceiver configured to transmit or receive a signal (Shi, Fig 1B, base station transceiver module 152); and 
a controller configured to (Shi, Fig 1B, base station processor module 158): 
transmit, to a terminal, a radio resource control (RRC) release message including information on a measurement to be performed while the terminal is in an RRC inactive state (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a RRC release message, page 15, lines 10-12, the first message may further comprises a duration for performing early measurement in one of RRC idle or RRC inactive states), and 
transmit, to the terminal, a first system information block (SIB) associated with an inactive measurement, wherein, while the terminal is in the RRC inactive state, a measurement is performed for a first list of carriers corresponding to an Evolved Universal mobile telecommunications system Terrestrial Radio Access (FUTRA) and a second list of carriers corresponding to a New Radio (NR) (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states), 
wherein the measurement is performed based on the RRC release message, in case that the information includes first information on the first list of carriers and second information on the second list of carriers (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a RRC release message, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states), and 
wherein the measurement is performed based on the first SIB, and the first SIB includes the first information and the second information (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 14, paragraph 3 lines 17-24, the first message may contain early measurement configuration in at least one table, each table comprises at least one carrier frequency and at least one parameter corresponding to the at least one carrier frequency, these parameters include carrier frequency information such as an RF channel number for an NR carrier and an E-UTRAN ARFCN for an E-UTRAN carrier, hence there would be lists of both NR and EUTRA carriers to measure based on the carrier frequency information, hence within the table there would be a list of NR carriers to measure and a list of EUTRAN carriers to measure, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states).
Shi does not explicitly teach the below limitation:
(wherein the measurement is performed based on the first SIB), in case that the information does not include the first information and the second information, (and the first SIB includes the first information and the second information)
However “R2-1817016” teaches the below limitation:
(wherein the measurement is performed based on the first SIB), in case that the information does not include the first information and the second information, (and the first SIB includes the first information and the second information) (“R2-1817016”, Section 5.3.8.3, page 6, lines 30-34, if the measIdleConfig from RRCConnectionRelease message does not contain measIdleCarrierListEUTRA, then store measIdleCarrierListEUTRA received in SIB5 in VarMeasIdleConfig);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi by adding receiving a carrier list for early measurement as specified in SIB if the RRC release message does not contain the carrier list for early measurement as taught by “R2-1817016”.  Because Shi and “R2-1817016”teach early measurement, and specifically “R2-1817016” teaches receiving a carrier list for early measurement as specified in SIB if the RRC release message does not contain the carrier list for early measurement for the benefit of the analogous art of utilizing an early carrier measurement list from SIB (“R2-1817016”, page 6 line 34).

Regarding Claim 17, Shi and “R2-1817016” further teach wherein the controller is further configured to:
receive, from the terminal, a first message including information indicating that the terminal has available measurement information (Shi, Fig 2, page 16, lines 19-24, in operation 206 the UE sends a message to the base station which may indicate that early measurement results are available), 
transmit, to the terminal, a second message requesting the available measurement information (Shi, Fig 2, page 17, lines 3-6, in operation 208 the base station sends a message to the UE which may request the early measurement results from the UE), and 
receive, from the terminal, a third message including a result of the measurement performed while the terminal is in the RRC inactive state,  wherein the result of the measurement includes a first result for the first list of carriers and a second result for the second list of carriers (Shi, Fig 2, page 17, lines 7-12, in operation 210 the BS receives a message from the UE which may comprise a report with the early measurement results determined by the UE and requested by the base station, the report may contain a list of carrier frequencies, corresponding cell IDS and corresponding early measurement results).

Regarding Claim 18, Shi and “R2-1817016” further teach wherein the RRC release message further includes measurement duration information, validity area information, and threshold information (Shi, page 15 lines 10-12, the first message may further comprise a duration for performing an early measurement, page 14 lines 17-24, parameters corresponding to the at least one carrier frequency include a validity area and a quality threshold value),
Wherein a T331 timer is started based on a value of the measurement duration information, and wherein the measurement is performed during the T331 timer is running (“R2-1817016”, section 5.3.8.3, page 6, lines 29-30, in case that measIdleConfig contains measIdleDuration, then measIdleDuration is stored in VarMeasIdleConfig and T331 is started with the value of measIdleDuration, page 8, measIdleDuration indicates the duration for performing measurements during idle mode).

Regarding Claim 21, Shi and “R2-1817016” further teach wherein the measurement is performed, in case that the terminal supports a report of the measurement which was performed during the RRC inactive state (Shi, page 15, lines 10-12, the first message may further comprises a duration for performing early measurement in one of RRC idle or RRC inactive states).

Regarding Claim 22, Shi and “R2-1817016” further teach wherein the measurement is performed, in case that a second SIB received from the base station includes information indicating the terminal to perform the measurement and report a result of the measurement (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states).

Regarding Claim 23, Shi and “R2-1817016” further teach wherein the measurement is performed, in case that the terminal supports a report of the measurement which was performed during the RRC inactive state (Shi, page 15, lines 10-12, the first message may further comprises a duration for performing early measurement in one of RRC idle or RRC inactive states).

Regarding Claim 24, Shi and “R2-1817016” further teach wherein the measurement is performed, in case that a second SIB transmitted to the terminal includes information indicating the terminal to perform the measurement and report a result of the measurement (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states).

Regarding Claim 25, Shi and “R2-1817016” further teach wherein the measurement is performed, in case that the terminal supports a report of the measurement which was performed during the RRC inactive state (Shi, page 15, lines 10-12, the first message may further comprises a duration for performing early measurement in one of RRC idle or RRC inactive states).

Regarding Claim 26, Shi and “R2-1817016” further teach wherein the measurement is performed, in case that a second SIB received from the base station includes information indicating the terminal to perform the measurement and report a result of the measurement (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states).

Regarding Claim 27, Shi and “R2-1817016” further teach wherein the measurement is performed, in case that the terminal supports a report of the measurement which was performed during the RRC inactive state (Shi, page 15, lines 10-12, the first message may further comprises a duration for performing early measurement in one of RRC idle or RRC inactive states).

Regarding Claim 28, Shi and “R2-1817016” further teach wherein the measurement is performed, in case that a second SIB transmitted to the terminal includes information indicating the terminal to perform the measurement and report a result of the measurement (Shi, page 14, paragraph 2 lines 11-16, in operation 202 the BS 102 transmits a first message to the UE 104, this message may be a system information block, page 15 line 20 through page 16 line 2, in operation 204 the UE performs measurement according to the early measurement configuration in the first message received, and may perform the measurement in one of RRC IDLE or RRC inactive states).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used. Please see updated rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Hong (US 2019/0037425)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412